Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

UNITED STATES DISTRICT COURT © cg. nant

 

 

 

for the
Northern District of Georgia
Atlanta Division
®
) Case No. ® oe cs)
) (to be filled in by the Clerk's Office)
Koby MeShunn Glass )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) :
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) [}] Yes [Xx] No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
)
)
Equifax, Inc )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Koby MeShunn Glass

 

1139 Gentle Wind Lane

 

Frisco, USA

 

TX, 75036

 

972-837-3926

 

kobymglass1(@gmail.com

 

Page | of 6

 
 

Case 1:20-cv-04481-TWT-CCB Document1 Filed 11/02/20 Page 2of5

Pro Se 1] (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Equifax, Inc

Job or Title (if known) Data Services

Street Address 1550 Peachtree St, N.W.
City and County Atlanta, Fulton

State and Zip Code GA 30309

Telephone Number 404-885-8500

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

Page 2 of 6

 
Case 1:20-cv-04481-TWT-CCB Document1 Filed 11/02/20 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

E-mail Address (if known)

 

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[-] Federal question XX] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
|

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, “#2ame) Koby MeShunn Glass . 1S a citizen of the

 

State of (name) Texas

 

b. If the plaintiff is a corporation
The plaintiff, (ame) . 18 incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiffis named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of 6
Case 1:20-cv-04481-TWT-CCB Document1 Filed 11/02/20 Page 4of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Hi.

The defendant, (name) ,is acitizen of

 

the State of (name) . Orisacitizen of

 

(foreign nation)

 

 

b. If the defendant is a corporation
The defendant, (name) Equifax, Inc , 18 incorporated under
the laws of the State of (name) Georgia , and has its

 

principal place of business in the State of (name) Georgia

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

- $1,000.00 for each violation of none response to the consumer

- $1,000.00 for each fraudelent tradeline that Equifax, Inc failed to investigate, validate, and
remove from the credit file of the consumer

- $338,000.00 for damages suffered from Plantiff employment offer being recinded due to
inaccuries reported causing financial background check to fail (Amount = position salary)

- $25,000.00 for emotional damages for stress resulting from the ordeal

- $50,000.00 for punitive damages to punish the violator for their actions

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs nghts, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Equifax, Inc failed to investigate fraudelent accounts opened in my name as I was a victime of Identify Theft.
On 10/11/2020, 9/24/2020, 8/22/2020, 7/9/2020, and 6/22/2020. Under the doctrine of estoppel by silence,
Engelhardt v Gravens (Mo) 281 SW 715, 719, I may presume that no proof of the alleged debt, nor therefore any
such debt, in fact exists.

 

Page 4 of 6

 
 

Case 1:20-cv-04481-TWT-CCB Document1 Filed 11/02/20 Page5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Printed Name of Attomey

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

 

 
